Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to U.S. Patent application 16951847, filed on 11/18/2020. This application claims priority to Provisional U.S. Patent Application 63/004,832 filed on 4/3/2020 (see Application Data Sheet - page 5 at bottom, filed 11/18/2020). In U.S. Pre-grant Publication 20210073708, the publication of the present application per 37 CFR § 1.211, an error resulted in the above Provisional application being misrepresented as 62/004,832 filed on 5/29/2014. 
	This action is made non-final.
Claims 1-20 are pending in this case. Claims 1, 10, and 17 are independent claims. The information disclosure statement filed on 9/8/2021 has been entered and considered by the Examiner.

Claim Objections
Claims 2, 11, and 17 are objected to because of the following informalities:  the phrase “or both” appears to be repeated at the end of the claim.  Appropriate correction is required.


Drawings
	The drawings filed on 11/18/2020 have been accepted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 14, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “subset” in claim 14 is used by the claim to mean potentially the subset of a single item while the accepted meaning of a subset implies multiple items that may be subdivided. The term is indefinite because the specification does not clearly redefine the term.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 9, 10, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 9135345 (Larsson) as provided by the Applicant in the information disclosure statement filed on 9/8/2021.

1. Larson discloses a tangible, non-transitory, machine-readable medium, comprising machine-readable instructions that, when executed by one or more processors of a machine, cause the machine to: 
identify one or more pulsing-eligible content tags, the one or more pulsing-eligible content tags comprising data indicating content to be presented via a content presentation service through scheduling by a content provider service; 
(The limitation “pulsing eligible” is held to mean that an item is able to be “continuously or periodically monitor[ed] . . . for any changes.” This meaning is consistent with Applicant’s Specification submitted on 11/18/2020, at [0004]. 
See Larsson at Figure 5 and Column 10 lines 55 – Column 11 line 33 where disclosed is the periodic crawling of a document and the identification of reference tags in hypertext.)

at periodic intervals, pulse the one or more pulsing-eligible content tags, by identifying any changes to one or more features applicable to the one or more testing parameters that have been made to the one or more pulsing-eligible content tags; and 
(See Larsson at Fig. 5 and Column 11 lines 34 – 57  where conditions for initiating a interval of checking or evens are disclosed. It is stated that “[i]n some implementations, a condition may refer to an inventory condition such as, e g, running out of inventory of a certain product, getting new inventory, price change, product change, etc.”)

identify one or more testing parameters associated with presentation parameters of the content presentation service;  provide a status indication of the one or more pulsing-eligible content tags based on the pulsing. 
 (See Larsson at Fig. 3A 3B, 4A, and 4B and Column 10 Lines 33 – 54 where disclosed is the monitoring of tags to insure that content is fit for an advertisement slot, it is specifically stated that “[f]or example, a tag can be included that specifies that the content item (e.g., advertisement) related to a product should be running or paused.” This is held to teach the limitation of identifying testing parameters and providing a status indication. Whether or not the advertisement is running is a sufficient teaching of the concept of indication of status.)

3. Larsson discloses the limitations of claim 1.
Larsson discloses a limitation wherein 
comprising machine-readable instructions, that when executed by the one or more processors, cause the machine to: 
receive a set of content tags; and 
identify a subset of the set of content tags as the one or more pulsing-eligible tags based upon a scheduling status comprising an active scheduling that indicates actively- scheduled content tag or an in-flight scheduling indicating a future-scheduled content tag. (This limitation is held to be taught by the concept of any other time interval as specified by Larsson at Column 11 lines 34 – 57  “For example, the document owner or content provider may indicate, to a web crawler or content management system, a time interval such as, e.g., hourly, daily, weekly, bi-weekly, monthly, or any other time interval.” The document itself teaches a subset of tags as it will consist of only tags in that document and any other time interval is held to be inclusive of scheduling including future scheduling.)

5. Larsson and Covey disclose the limitations of Claim 2.
Larsson discloses a limitation wherein  comprising machine-readable instructions, that when executed by the one or more processors, cause the machine to: 
provide the request to deactivate the content tag with the tag status of QC fail, the content associated with the content tag, or both; 
in response to the request, receive an indication of a successful deactivation; and pause pulsing of the content tag, the content associated with the content tag, or both based upon receiving the indication of the successful deactivation. (See Larsson at Column 11 lines 33 through 57, where the frequency of web crawling a document may be adjusted by factors such as “running out of inventory.” It would have been obvious to pause the process of updating information on a product that was not available. Therefore the tag that informs on inventory teaches the limitations of Claim 5.)

6. Larsson and Covey disclose the limitations of Claim 5.
comprising machine-readable instructions, that when executed by the one or more processors, cause the machine to: 
reactivate pulsing of the content tag, the content associated with the content tag, or both, in response to receiving an indication that the content tag, the content associated with the content tag, or both are no longer problematic; and 
after further pulsing indicating that each of the one or more testing parameters are met, reactivate the content tag, the content associated with the content tag, or both. (See Larsson Column 11 lines 33 through 57, where the frequency of web crawling a document may be adjusted by factors such as “running out of inventory.” It would have been obvious to pause the process of updating information on a product that was not available and likewise to restart if this inventory became available again. Therefore the tag that informs on inventory teaches the limitations of Claim 6.)

9. Larsson discloses the limitations of claim 1.
Larsson discloses a limitation wherein comprising machine-readable instructions, that when executed by the one or more processors, cause the machine to:
 identify one or more characteristics of the content to be presented; and
determine a periodicity for pulsing the content to be presented based on the one or more characteristics of the content. (See Column 11 lines 33-57 where the frequency of the crawling of the content is set by the content creator. The act of setting the frequency is held to constitute presenting a “characteristic[] of the content.” The crawling frequency is held to teach the equivalent of periodicity of the polling.)

10. Larson discloses a method, comprising:
identify, via a processor, one or more pulsing-eligible content tags, the one or more pulsing-eligible content tags comprising data indicating content to be presented via a content presentation service through scheduling by a content provider service; provide, via the processor, a status indication of the one or more pulsing-eligible content tags based on the pulsing. 
(See Larsson at Fig. 3A 3B, 4A, and 4B and Column 10 Lines 33 – 54 where disclosed is the monitoring of tags to insure that content is fit for an advertisement slot, it is specifically stated that “[f]or example, a tag can be included that specifies that the content item (e.g., advertisement) related to a product should be running or paused.” This is held to teach the limitation of identifying testing parameters and providing a status indication. Whether or not the advertisement is running is a sufficient teaching of the concept of indication of status.)
identify, via the processor, one or more testing parameters associated with presentation parameters of the content presentation service; (The limitation “pulsing eligible” is held to mean that an item is able to be “continuously or periodically monitor[ed] . . . for any changes.” This meaning is consistent with Applicant’s Specification submitted on 11/18/2020, at [0004]. 
See Larsson at Figure 5 and Column 10 lines 55 – Column 11 line 33 where disclosed is the periodic crawling of a document and the identification of reference tags in hypertext.)

at periodic intervals, pulse, via the processor, the one or more pulsing-eligible content tags, by identifying any changes to one or more features applicable to the one or more testing parameters that have been made to the one or more pulsing-eligible content tags; and (See Larsson at Fig. 5 and Column 11 lines 34 – 57  where conditions for initiating a interval of checking or evens are disclosed. It is stated that “[i]n some implementations, a condition may refer to an inventory condition such as, e g, running out of inventory of a certain product, getting new inventory, price change, product change, etc.”)

15. Larsson discloses the limitations of Claim 10.
Larsson discloses a limitation comprising performing, via the processor, an XML check to identify whether the one or more pulsing-eligible content tags includes expected components, formats accepted by the content presentation service, or a combination thereof. (See Larsson at Column 5 lines 13-29 where disclosed is an XML check identifying expected components.)


16. Larsson discloses a confidence tool, comprising: 
a memory; and 
one or more processors, configured to:
 identify one or more pulsing-eligible content tags, the one or more pulsing- eligible content tags comprising data indicating content to be presented via a content presentation service through scheduling by a content provider service; (The limitation “pulsing eligible” is held to mean that an item is able to be “continuously or periodically monitor[ed] . . . for any changes.” This meaning is consistent with Applicant’s Specification submitted on 11/18/2020, at [0004]. 
See Larsson at Figure 5 and Column 10 lines 55 – Column 11 line 33 where disclosed is the periodic crawling of a document and the identification of reference tags in hypertext.)

at periodic intervals, pulse the one or more pulsing-eligible content tags, by identifying any changes to one or more features applicable to the one or more testing parameters that have been made to the one or more pulsing-eligible content tags; and 
(See Larsson at Fig. 5 and Column 11 lines 34 – 57  where conditions for initiating a interval of checking or evens are disclosed. It is stated that “[i]n some implementations, a condition may refer to an inventory condition such as, e g, running out of inventory of a certain product, getting new inventory, price change, product change, etc.”)
identify one or more testing parameters associated with presentation parameters of the content presentation service; provide a status indication of the one or more pulsing-eligible content tags based on the pulsing. (See Larsson at Fig. 3A 3B, 4A, and 4B and Column 10 Lines 33 – 54 where disclosed is the monitoring of tags to insure that content is fit for an advertisement slot, it is specifically stated that “[f]or example, a tag can be included that specifies that the content item (e.g., advertisement) related to a product should be running or paused.” This is held to teach the limitation of identifying testing parameters and providing a status indication. Whether or not the advertisement is running is a sufficient teaching of the concept of indication of status.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of U.S. Pre-grant Publication 2010004351(Covey).

Obviousness in view of Covey
2. Larsen discloses the limitations of Claim 1.
Larsson does not disclose comprising machine-readable instructions, that when executed by the one or more processors, cause the machine to: 
based upon the pulsing, update a tag status of a content tag of the one or more pulsing- eligible content tags that does not meet at least a portion of the one or more testing parameters as [quality control (QC) fail], update a content status associated with content that does not meet at least the portion of the one or more testing parameters as QC fail, or both; and in response to the update, provide: 
an indication of the content tag associated with [QC fail], or the content associated with [QC fail], or both along with the one or more testing parameters that were not met via a graphical user interface (GUI);
 a request to deactivate the content tag with the tag status of [QC fail], the content associated with the content tag, [or both;]l or both. (This limitation is held to be consistent with  See Larsson at Fig. 3A 3B, 4A, and 4B and Column 10 Lines 33 – 54 where disclosed is the monitoring of tags to insure that content is fit for an advertisement slot, it is specifically stated that “[f]or example, a tag can be included that specifies that the content item (e.g., advertisement) related to a product should be running or paused.” This is held to teach the limitation of identifying testing parameters and providing a status indication. Whether or not the advertisement is running is a sufficient teaching of the concept of indication of status.)
The above cited sections of Larsson do not specifically teach the term quality control or QC or QC fail, but these terms were well known in the art at the time of invention to reference situations where a specific tracked element was found to be outside of it’s allowed range, particularly during an experimental period.
Covey discloses this limitation. (See Covey at [0027] where quality control is described.)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Larsson and Covey. The two are analogous to the Applicant’s invention in that both track parameters in a digital database. The motivation to do so would have been aiding in complex analysis as taught by Covey at [0003].

11. Larsson discloses the limitations of Claim 10.
Larsson discloses a limitation wherein the threshold portion comprises a majority of the one or more testing parameters: 
based upon the pulsing, update a tag status of a content tag of the one or more pulsing- eligible content tags that does not meet at least a threshold portion of the one or more testing parameters as quality control [(QC) fail], update a content status associated with content that does not meet at least the threshold portion of the one or more testing parameters as [QC fail], or both; and 
in response to the update, provide:
 an indication of the content tag associated with [QC fail], or the content associated with [QC fail], or both along with the one or more testing parameters that were not met via a graphical user interface (GUI); 
a request to deactivate the content tag with the tag status of QC fail, the content associated with the content tag, or both;[ or both.] (This limitation is held to be consistent with  See Larsson at Fig. 3A 3B, 4A, and 4B and Column 10 Lines 33 – 54 where disclosed is the monitoring of tags to insure that content is fit for an advertisement slot, it is specifically stated that “[f]or example, a tag can be included that specifies that the content item (e.g., advertisement) related to a product should be running or paused.” This is held to teach the limitation of identifying testing parameters and providing a status indication. Whether or not the advertisement is running is a sufficient teaching of the concept of indication of status.)
The above cited sections of Larsson do not specifically teach the term quality control or QC or QC fail, but these terms were well known in the art at the time of invention to reference situations where a specific tracked element was found to be outside of it’s allowed range, particularly during an experimental period.
Covey discloses this limitation. (See Covey at [0027] where quality control is described.)

12. Larsson discloses the limitations of claim 11.
Larsson discloses a limitation wherein the threshold portion comprises a majority of the one or more testing parameters. (The concept of a majority is held to encompass the entirety of a single testing parameter, for this reason, the limitation is held to be met by the triggering of a single parameter as implied in Claims 10 and 11).

13. Larsson discloses the limitations of claim 11.
Larsson discloses a limitation wherein the threshold portion comprises all of the one or more testing parameters. (The concept of all is held to encompass the entirety of a single testing parameter, for this reason, the limitation is held to be met by the triggering of a single parameter as implied in Claims 10 and 11.).
14. Larsson discloses the limitations of claim 11.
Larsson discloses a limitation wherein the threshold portion comprises a subset of the one or more testing parameters associated with at least one version of a plurality of versions of the content associated with the one or more pulsing-eligible content tags. (The concept of a subset is held to encompass the entirety of a single testing parameter, for this reason, the limitation is held to be met by the triggering of a single parameter as implied in Claims 10 and 11.)

17. Larsson discloses the limitations of Claim 16.
Larson discloses  wherein the one or more processors are configured to: 
based upon the pulsing, update a tag status of a content tag of the one or more pulsing- eligible content tags that does not meet at least a portion of the one or more testing parameters as [quality control (QC) fail], update a content status associated with content that does not meet at least the portion of the one or more testing parameters as [QC fail], or both; and 
in response to the update, provide: 
an indication of the content tag associated with [QC fail], or the content associated with [QC fail,] or both along with the one or more testing parameters that were not met via a graphical user interface (GUI); 
a request to deactivate the content tag with the tag status of [QC fail], the content associated with the content tag, or both; [or both.]
(This limitation is held to be consistent with  See Larsson at Fig. 3A 3B, 4A, and 4B and Column 10 Lines 33 – 54 where disclosed is the monitoring of tags to insure that content is fit for an advertisement slot, it is specifically stated that “[f]or example, a tag can be included that specifies that the content item (e.g., advertisement) related to a product should be running or paused.” This is held to teach the limitation of identifying testing parameters and providing a status indication. Whether or not the advertisement is running is a sufficient teaching of the concept of indication of status.)
The above cited sections of Larsson do not specifically teach the term quality control or QC or QC fail, but these terms were well known in the art at the time of invention to reference situations where a specific tracked element was found to be outside of it’s allowed range, particularly during an experimental period.
Covey discloses this limitation. (See Covey at [0027] where quality control is described.)

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of U.S. Pre-grant Publication 20150128157 (Hardie).

4. Larsson discloses the limitations of claim 1.
Larsson does not specifically disclose a limitation wherein the one or more features subject to pulsing comprise a bit rate, a resolution, a pixel size, a type of pixel, a duration of content, or any combination thereof. (See Hardie at [0041] where a VAST tag relating to building and firing pixels is disclosed. )
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Larsson and Hardie. The two are analogous to the Applicant’s invention in that both track parameters in a digital database related to online advertising. The motivation to do so would have been improvements in video ads as taught by Hardie at [0003].

8. Larsson discloses the limitations of claim 1.
Larsson does not disclose a limitation wherein the one or more pulsing-eligible content tags comprise one or more video ad serving template (VAST) tags. 
Hardie discloses this limitation.( See Hardie at [0024] where VAST tags are disclosed.)

Claims 7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of U.S. Pre-grant Publication 20100305988 (Agarwal).

7. Larsson discloses the limitations of claim 1.
Larsson discloses a limitation wherein comprising machine-readable instructions, that when executed by the one or more processors, cause the machine to: 
upon updating the tag status to QC fail, determine a level of severity associated with the QC fail and provide an indication of the level of severity in the request to deactivate. ( See Agarwal at [0042] where severity levels are associated with QC failure. )
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Larsson and Agarwal. The two are analogous to the Applicant’s invention in that both track parameters in a digital database. The motivation to do so would have management of a campaign using quality control as taught by Agarwal at [0004]-[0009].

18. Larsson discloses the limitations of 16.
Larson discloses a limitation wherein the one or more processors are configured to determine a level of severity associated with the content tag associated with QC fail and provide an indication of the level of severity in the request. ( See Agarwal at [0042] where severity levels are associated with QC failure. )
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Larsson and Agarwal. The two are analogous to the Applicant’s invention in that both track parameters in a digital database. The motivation to do so would have management of a campaign using quality control as taught by Agarwal at [0004]-[0009].

19. Larsson in view of Agarwal discloses the limitations of 18 including the transmitting of content for display, (See Larson at Column 1 lines 31-50) 
Agarwal disclose a limitation wherein the level of severity comprises a first failure level, wherein the first failure level is associated with the content tag associated with QC fail having one or more quality issues that will not prevent playback of the content by the content presentation service.
The MPEP states the following regarding rationales for determining obviousness:

[E]xemplary rationales that may support a conclusion of obviousness include: “Obvious To Try” – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success

To reject a claim based on this rationale  . . . [o]ffice personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

MPEP §2143.
 
The examiner finds as follows:
(1) that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem in that [0042] of Agarwal discloses thresholds of failure that may be met or exceeded.
(2) that there had been a finite number of identified, predictable potential solutions to the recognized need or problem in that the threshold would either be exceed or not;
(3) that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success: that a threshold limited or exceeded could have been reasonably utilized as display criteria in Larsson;
(4) and that no further analysis is necessary in holding the subject matter of Claim 19 obvious in light of the guidelines of MPEP §2134.

20. Larsson in view of Agarwal discloses the limitations of 19, including the transmitting of content for display, (See Larson at Column 1 lines 31-50), wherein the level of severity comprises a second failure level, wherein the second failure level is associated with the content tag associated with QC fail having one or more quality issues that will prevent playback of the content by the content presentation service.
The MPEP states the following regarding rationales for determining obviousness:

[E]xemplary rationales that may support a conclusion of obviousness include: “Obvious To Try” – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success

To reject a claim based on this rationale  . . . [o]ffice personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

MPEP §2143.
 
The examiner finds as follows:
(1) that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem in that [0042] of Agarwal discloses thresholds of failure that may be met or exceeded.
(2) that there had been a finite number of identified, predictable potential solutions to the recognized need or problem in that the threshold would either be exceed or not;
(3) that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success: that a threshold limited or exceeded could have been reasonably utilized as display criteria in Larsson;
(4) and that no further analysis is necessary in holding the subject matter of Claim 19 obvious in light of the guidelines of MPEP §2134.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure is as follows:
US-20130317808-A1 11-2013 Kruel; Chachi
US-20150066630-A1 03-2015 Ge; Rong
US-20180270534-A1 09-2018 Badawiyeh; Basil
US-20080263673-A1 10-2008 Brun; Nicolas
US-20190188095-A1 06-2019 SHEN; Kevin
US-20140164093-A1 06-2014 Libman; Mai Le
US-20200133224-A1 04-2020 Popp; Shane M.
US-20220092341-A1 03-2022 Levin; Michael S.
US-20210204009-A1 07-2021 Levin; Michael
US-20160173553-A1 06-2016 Panje; Krishna Prasad
US-20190188753-A1 06-2019 McConnell; Ted
US-20140355955-A1 12-2014 Berger; Adam L.
US-20150325268-A1 11-2015 Berger; Adam L.
US-20060149623-A1 07-2006 Badros; Gregory Joseph
US-20120158954-A1 06-2012 Heffernan; Ronan
US-20160162125-A1 06-2016 MARTELLA; Brandon James
US-20140229271-A1 08-2014 Clapp; Christophe L.
US-20210073708-A1 03-2021 Levin; Michael S.
US-20210314643-A1 10-2021 Levin; Michael S.
US-20180376216-A1 12-2018 ZHOU; Bin
US-20170070476-A1 03-2017 Massoudi; Farhad
US-8718445-B1 05-2014 Berger; Adam L.
US-9553918-B1 01-2017 Manion; Joshua R.
US-8533755-B1 09-2013 Sherwin; Jeffrey
US-7266726-B1 09-2007 Ladd; Patrick
US-8214518-B1 07-2012 Bertz; Lyle T.
US-9009834-B1 04-2015 Ren; Jie
US-20030167234-A1 09-2003 Bodmer, Brian
US-20110119125-A1 05-2011 JAVANGULA; Pradeep S.
US-9137417-B2 09-2015 Macciola; Anthony
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday – Friday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHAN K SHREWSBURY/Examiner, Art Unit 2175
11/19/2022                                                                                                                                                                                                        
	
						/WILLIAM L BASHORE/                                                                                       Supervisory Patent Examiner, Art Unit 2175